MEMORANDUM OPINION
No. 04-03-00315-CR
Cleo Denise BROTHERS,
Appellant
v.
The STATE of Texas,
Appellee
 
From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 1999-CR-3627
Honorable Mary Román, Judge Presiding
Opinion by:	Phylis J. Speedlin, Justice
Sitting:	Catherine Stone, Justice
		Sarah B. Duncan, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	January 7, 2004
AFFIRMED
	Cleo Denise Brothers ("Brothers") was found guilty of theft under $1500 enhanced to a state
jail felony because of two prior convictions. She received a two-year sentence which was  probated
for four years.  Subsequently, Brothers pled true to violating a condition of her community
supervision in response to the State's motion to revoke community supervision.  The trial court
granted the State's motion.  Brothers filed a general notice of appeal.  Brother's court-appointed
attorney filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), in which he
concluded that the appeal has no merit.  Counsel provided Brothers with a copy of the brief and
informed her of her right to review the record and file her own brief.  See Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.--San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177
n.1 (Tex. App.--San Antonio 1996, no pet.).   Brothers did not file a pro se brief.
	We have reviewed the record and counsel's brief.  We agree that the appeal is frivolous and
without merit.   The judgment of the trial court is affirmed.  Appellate counsel's motion to withdraw
as Brothers's attorney of record is granted.  Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177
n.1. 
							Phylis J. Speedlin, Justice
DO NOT PUBLISH